Martin, J.
A deed by Samuel Crocker to Levi Crocker of one fourth of his farm, in trust to receive the rents and profits of the land, and apply them to the use of Hiram during his life, would have been valid. Rev. St. pt. 2, c. 1, tit. 2, art. 2, § 55. If such was the character of the deed given, then Levi held the premises as a trustee of a valid, express trust, and the title to the premises vested in him, and not in Hiram; but Samuel still possessed the right to grant or devise the land, subject to the execution of the trust. Sections 60, 61. When the purposes for which the trust was created ceased, the estate of the trustee ceased, and the estate conveyed to the trustee, and not granted by him, reverted to the grantor, his heirs, devisees, or those claiming under him, to the same effect as though such trust had not been created. Section 67. If, therefore, the deed from Samuel to Levi conveyed the premises to the latter, in trust to receive the rents and profits thereof and apply them to the use of Hiram during his life, upon the termination, by the death of Hiram, of the purpose for which the trust was created, the estate in Levi ceased, and the title reverted to the plaintiff, as the grantor of Samuel Crocker. Whether the deed from Samuel Levi conveyed to the latter the premises, in trust to receive the rents and profits thereof and apply them to the use of Hiram during the term of his natural life, or whether it conveyed to him (Levi) the absolute fee in the premises, is the real question to be determined in this case. In construing this deed it is our duty to carry into effect the- intent of the parties, so far as it can be collected from the whole instrument. Such is the mandate of the statute, (Rev. St. pt. 2, c. 1, tit. 5, § 2,) and such the rule which must be applied in this case, (Bank v. Holden, 105 N. Y. 418, 11 N. E. Rep. 950.) “The intent, when apparent, and not repugnant to any rule of law, will control technical terms, for the *957intent, and not the words, is the essence of every agreement. In the exposition of deeds, the construction must be upon the view and comparison of the whole instrument, and with an endeavor to give every part of it meaning and effect. ” 2 Devl. Deeds, § 837; Coleman v. Beach, 97 N. Y. 545. Where a contract is partly printed and partly in writing, the written matter must prevail over the printed, in case of a conflict between them. Hill v. Miller, 76 N. Y. 32; Clark v. Woodruff, 83 N. Y. 518. If a deed contain a clause clearly showing the intention of the parties, ambiguities and inconsistencies in other clauses will not defeat such intention. Bent v. Rogers, 137 Mass; 192. The circumstances connected with the transaction, and the situation of the parties, maybe considered in arriving at their intent, (French v. Carhart, 1 N. Y. 96; Field v. Munson, 47 N. Y. 221; Bridger v. Pierson, 45 N. Y. 601;) and regard must be had to the nature of the instrument itself, the condition of the parties executing it, and the objects which they had in view, (Clark v. Devoe, 124 N. Y. 120, 26 N. E. Rep. 275.)
By the deed under consideration the grantor conveyed to the grantee, his heirs and assigns, forever, an undivided one fourth of the premises described, with all the grantor’s right, title, and interest therein, to have and to hold the same unto the grantee, “upon the trusts, nevertheless, and to and for the uses, interests, and purposes, hereinafter limited, described, and declared; that is to say, upon trust to receive the issues, rents, and profits of the said premises, by leasing or otherwise, and apply the same to the use of Hiram Crocker during the term of his natural life. ” In preparing this deed a printed blank form of deed was used. The portion constituting the grant was printed, while the part declaring the uses and purposes for which it was given was written. The evidence shows also that when this deed was given the grantor was the owner of the whole of the premises described, which contained about 80 acres of land; that he deeded to his three sons Eli, Levi, and Elias each an undivided one-fourth part thereof; and that his son Hiram was then feeble in intellect or diseased in mind. The circumstances disclose an intent and purpose on the part of the grantor to make provision for his four sons: For Eli, Levi, and Elias, by deeding to each an undivided one fourth of his farm,, subject to the payment to him of a certain annuity and an equal portion of a mortgage thereon. Having thus disposed of three fourths of the farm equally between the three, he then evidently intended to provide for his more unfortunate son by transferring the remaining one fourth to Levi, in trust to receive the rents and profits and apply them to the use of Hiram, who was incompetent to care for himself, and not to convey to Levi another one fourth of the premises in fee. That the chief and only purpose of the grantor in conveying the one fourth transferred to Levi in trust was to devote the rents thereof to the use of Hiram, is, we think, quite obvious. We find no sufficient evidence in the deed or elsewhere to justify the conclusion that the grantor either intended to transfer the premises to Levi absolutely in fee, free from any trust in Hiram’s favor, or that he intended that Levi should acquire an absolute title, subject to a trust to receive and expend the rents and profits thereof for Hiram’s benefit during his life. Applying to this deed the rules relating to the construction of written instruments, to which attention has been called, considering the situation of the parties, the manifest object that the grantor had in view when it was given, giving proper effect to the written portion, and considering all its provisions, we are led irresistibly to the conclusion that the purpose and intent of the deed was to convey to Levi a one-fourth part of the premises, in trust to receive the rents thereof, and use them for the benefit of Hiram during his life, and that there was no intent to convey to him any other or greater estate therein. The mere fact that the clause in the deed showing that it was intended as a deed in trust for the purposes mentioned was in the habendum clause was not, we think, material in determining the intent. Phœnix Ins. Co. v. Continental *958Ins. Co., 87 N. Y. 401. We are therefore of the opinion that the conveyance to the defendant Levi Crocker in trust for the use of Hiram passed to Levi, as such trustee, an estate in the premises during the life of Hiram; that upon his death the title reverted to the plaintiff as Samuel Crocker’s grantee; that the farm having been partitioned by the deed to which all the persons then interested in the lands were parties, the partition as thus made is binding upon them and their grantees; and that the plaintiff was entitled to the possession of the premises in question when this action was commenced.
On the trial the defendants offered to prove by the testimony of the defendant Crocker that, when the premises were partitioned, the plaintiff, in the presence of all the parties to the partition, told the defendant Crocker that he would be the sole owner of the property in question after the death of Hiram. This was objected to as “immaterial and incompetent, and the rights of the parties are fixed by the written instrument; that paroi evidence cannot be given to vary or contradict the terms of this instrument, or change their legal effect, or affect any rights Mr. Richards subsequently acquired under his deed from Samuel Crocker; and, also, the matter is collateral, and not evidence, and cannot be given to contradict Mr. Richards on any matter brought out in cross-examination by defendants’ counsel.” This objection was sustained, and the defendants excepted. “Defendants' Counsel. Now, I put the same question, and for another purpose, viz., to show the intention of all the parties, the grantor being present at the time the paper was executed. (Objected to, on the ground that the intention of the parties must be gathered from their language as embodied in the written instruments. Objection sustained. Defendants except.) Defendants' Counsel. Mr. Richards is plaintiff in this action. He has already gone on the stand, and testified that Mr. Crocker told him he was acting as trustee. Now, then, I propose to show what Mr. Richards told Mr. Crocker in regard to the very matter. The Court. I don’t think it is proper under that theory, because it was not related to the time spoken of by Mr. Richards.” Defendants’ counsel then said: “I offer it for another reason: I claim that Mr.Crocker was induced to sign this partition deed upon the statements made to him by plaintiff, that he was taking the fee in that property subject to the life estate of Hiram, and that after the death of Hiram the property would be his.” The same objection was interposed, and, in effect, sustained, to which the defendants excepted.
We find in these rulings no error which would justify us in disturbing the judgment. It was, in effect, an offer upon the part of the defendants to show that when the partition deeds were given the plaintiff, who was not at that time a lawyer, expressed the opinion that upon the death of Hiram the defendant Crocker would become the sole owner of the property. This evidence was not admissible to vary, contradict, or change the legal effect of the deed under consideration, or to show the intention of the parties to the deeds which had been executed about a year before. Neither do we think the evidence was admissible upon the theory that the plaintiff would be estopped by such, a statement from claiming under the deed subsequently given to him by Samuel Crocker, as it was conceded that such statement was not-fraudulently made. When the plaintiff attempted to show the rental value of the property, it was objected to, on the ground that there was no claim in the complaint for use and occupation. The plaintiff’s counsel then asked leave to amend, and the court said that the complaint might be regarded as amended, so that it should include a claim for use and occupation, not to exceed $1,000. To this ruling the defendants objected, “on the ground that it sets up a specific cause of action, and we are not to try but one cause of action,— the cause of action alleged in the complaint,” and excepted to the decision, of the court in allowing such amendment. The appellants now contend that the court erred in allowing the complaint to be thus amended, and cite the case of Larned v. Hudson, 57 N. Y. 151, to sustain their contention. It was plainly decided *959in that case that under the Code of Procedure such an amendment could not be properly allowed, and that a complaint which asked to recover the possession of real estate, with damages for withholding it, was insufficient to justify the admission of evidence of the value of the use and occupation. Has the Code of Civil Procedure changed the rule? The appellants claim not, and cite Clason v. Baldwin, (Sup.) 9 N. Y. Supp. 609, as sustaining their claim. The case cited holds the doctrine contended for, but, when we follow it to its conclusion, we find that upon a second appeal, after a retrial, the general term again held the same doctrine, (13 N. Y. Supp. 681,) and the judgment was modified by reversing so much of it as permitted a recovery of damages for the use of the premises. From that decision an appeal was taken to the court of appeals, where it was held that in an action to recover the possession of real property, where the complaint demanded judgment for the possession of the premises, and a sum named as the plaintiff’s damage for withholding the same, but did not contain any averment of damage, the plaintiff was entitled to prove, and, if he recovered judgment establishing his title, to recover, incidental damages for withholding possession after the commencement of the action, including rents and profits, or the value of the use and occupation computed from the commencement of the action, and that the demand in the complaint was sufficient to apprise the defendant to meet the plaintiff’s proof in regard thereto. It was, however, intimated in the opinion in that case that a recovery of the rents and profits or the value of the use, as a part of the damages, for a time prior to the commencement of the action, might not be authorized. 129 N. Y. 183, 29 N. E. Rep. 226.
The plaintiff in the case at bar was awarded by the decision and judgment $75 damages for the value of the use and occupation of the premises in question from the commencement of the action to the time of its trial. Following the decision of the court of appeals in the case cited, it must be held that, under the complaint as it was originally drawn, the plaintiff was entitled to recover the damages awarded, and therefore the allowance of the amendment, even if erroneous, in no way prejudiced the defendants, and furnishes no ground for reversal. Examining the defendants’ exceptions to the exclusion of evidence as to the condition of Samuel Crocker when the conveyance to the plaintiff was made, we find that a portion of the evidence rejected was that of the defendant Crocker as to the condition of his father during the last two ■ or three years of his life. This evidence was objected to as incompetent, immaterial, and inadmissible, and calling for a transaction or communication with the decedent, under whom the plaintiff claimed. It was, we think, properly rejected. The defendant Crocker was a party, and the plaintiff derived his title from Samuel Crocker, deceased. We think the evidence was within the inhibition of section 8291 of the Code of Civil Procedure. Holcomb v. Holcomb, 95 N. Y. 316. In that case it was said: “The words of exclusion are as comprehensive as language can express. Transactions and communications embrace every variety of affairs which can form the subject of negotiation, interviews, or actions between two persons, and include every method by which one person can derive impressions or information from the conduct, condition, or language of another. The statute is a beneficial one, and ought not to be limited or narrowed by construction.” In that case it was held that testimony was improperly received of interested witnesses as to conduct and actions of the deceased tending to show his enfeebled and dependent condition, and as to statements made by him, although not addressed to the wit*960ness, and made in ignorance of his presence. In re Will of Eysaman, 113 N. Y. 62, 20 N. E. Rep. 613; Heyne v. Doerfler, 124 N. Y. 505, 26 N. E. Rep.1044. The only other evidence that was rejected, bearing upon the condition of Samuel Crocker at the time of the giving of the deed to the plaintiff, was that of Eli Crocker, who was a son of Samuel Crocker, to whom a portion of the property would descend if the plaintiff’s deed was held invalid. He was asked the question, “ What was his [Samuel Crocker’s] health during the last three years of his life?” This was objected to, on the ground that the witness was disqualified from testifying upon this question by section 829 of the Code of Civil Procedure, and the objection was sustained. This ruling seems to be justified by the doctrine of the cases cited. In the Holcomb Case it was held that next of kin were interested in the event of the action, within the meaning of section 829. If, however, it be admitted that the court erred in excluding the evidence of these witnesses, still we do not think it sufficient to justify a reversal of the judgment, as the defendants proved by the witness Martha Crocker the-condition of Samuel Crocker during the last two or three years of his life, and there was no evidence to contradict that given by her, nor does it appear that they sought to prove anything different by the witnesses whose evidence was excluded. She testified that she lived in the same house with the decedent; that they, lived together; that during the last two or three years of his life he was feeble, and did not go out much the last two years of his life. We do not find in these rulings any sufficient error to justify a reversal of the judgment.
Having examined all the exceptions and questions raised by the appellants’ brief, and having found no sufficient error to justify us in interfering with the judgment, it follows that it should be affirmed.
Judgment affirmed, with costs. All concur.